Case 1:20-cv-00101-MJT-KFG Document 8 Filed 05/14/20 Page 1 of 2 PageID #: 31




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION


 BRIAN C. SMITH,                                     §
                                                     §
                Plaintiff,                           §
                                                     § CIVIL ACTION NO. 1:20-CV-101
 v.                                                  §
                                                     §
 JIM FULCHER, Deputy U.S. Marshal,                   §
 and UNITED STATES MARSHALS                          §
 SERVICE,                                            §
                Defendants.


      ORDER ADOPTING REPORT AND RECOMMENDATION AND OF DISMISSAL

        The Court referred this matter to United States Magistrate Judge Keith F. Giblin for

consideration and recommended disposition of case-dispositive pretrial motions. Judge Giblin

issued a Report and Recommendation (Doc. No. 6) in which he recommended that the Court

dismiss the pro se plaintiff’s claims without prejudice for lack of jurisdiction. Judge Giblin made

this recommendation pursuant to the sua sponte screening authority granted by the in forma

pauperis statute, 28 U.S.C. § 1915(e)(2).

        The plaintiff received a copy of the report by certified mail. He has not filed objections to

the magistrate judge’s report. Having considered the recommendation of the magistrate judge and

conducted a de novo review pursuant to 28 U.S.C. § 636 and Federal Rule of Civil Procedure 72,

the Court agrees with Judge Giblin’s findings and conclusions. It is therefore ORDERED that the

report and recommendation of the magistrate judge (Doc. No. 6) is ADOPTED. The Court

ORDERS that the plaintiff’s claims are DISMISSED in their entirety, without prejudice, for lack

of subject matter jurisdiction and pursuant to the screening authority provided by 28 U.S.C.

                                                 1
Case 1:20-cv-00101-MJT-KFG Document 8 Filed 05/14/20 Page 2 of 2 PageID #: 32



§ 1915(e)(2). Any pending motions are DENIED as moot. The Clerk is directed to close this

case.

                                SIGNED this 14th day of May, 2020.




                                                           ____________________________
                                                           Michael J. Truncale
                                                           United States District Judge




                                           2
